DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,510,205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a gaming machine comprising:	a cabinet;
	an operation unit mounted to the cabinet and including a touchscreen configured to receive an operation input of a player a display unit mounted to the cabinet;
	a memory device storing a game execution program including computer instructions for generating a game: and
	a game control unit coupled to the operation unit, the display unit, and the memory device, the game control unit including a processor for executing and displaying the game on the display unit, the processor programmed to:

	associate a plurality of paylines with the grid, each payline including one cell from each column, establish a plurality of predefined subsets of cells, each of the plurality of predefined subsets of cells including an associated number of cells and at least two cells from a corresponding column, the plurality of predefined subsets of cells including a first subset of cells and a second subset of cells, wherein the associated number of cells in the second subset of cells is greater than the associated number of cells in the first subset of cells, wherein each of the first and second subset of cells has an associated minimum wager, and wherein the associated minimum wager of the second subset of cells is greater than the associated minimum wager of the first subset of cells:
	display a plurality of feature area selection images on the touchscreen, each feature area selection image being associated with a corresponding predefined subset of cells and a corresponding minimum wager;
	display a plurality of wagering button images on the touchscreen, each wagering button image displaying a different minimum wager multiplier;
	allow the player to select a predefined subset of cells of the plurality of predefined subsets of cells using the plurality of feature area selection images displayed on the
	touchscreen and responsively highlight the player selected predefined subset of cells on the game screen; and,

	wherein the processor of the game control unit, in providing the instance of the game, is programmed to:
	randomly select a plurality of symbols associated with the game screen and spin and stop the reels to display the randomly selected plurality of symbols, each symbol in the plurality of symbols being associated with one of the plurality of cells in the grid, the plurality of symbols forming an outcome of the game:
	determine an award associated with the outcome of the game based on the corresponding minimum wager associated with the player selected feature area selection image and a corresponding minimum wager multiplier associated with the player selected wagering button image;
	detect an occurrence of a predetermined symbol in the feature area; and,
	responsively provide a game feature as a function of the occurrence of the predetermined symbol in the feature area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715